918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Devino HARDING, Plaintiff-Appellant,v.Toni V. BAIR, David A. Williams, Randall B. Kahelski, LarryPlatt, Edward C. Morris, Patricia A. Edge, J.D. Bentley,B.A. Ingram, H.B. Cassada, C.D. Lawsen, J.P. McMillian,Central Classification Board, Layton T. Lester, CharlesThompson, Major Thorne, Patrick Guerney, G.M. Harvell,Joanne Royster, and other unknown members of InstitutionalClassification Committee, Defendants-Appellees.
No. 90-6841.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-89-321-N)
Devino Harding, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Devino Harding appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harding v. Bair, CA-89-321-N (E.D.Va. May 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.